Citation Nr: 0601226	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In March 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his March 2005 travel board hearing before the 
undersigned, the veteran testified that he had been receiving 
VA treatment for his claimed disabilities.  As these 
treatment records may be pertinent to his claims and are 
within the control of VA, they should be obtained and 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

At the March 2005 travel board hearing, the veteran also 
testified that he had been exposed to loud noises during most 
of his 20 years in service as a heating systems technician 
and had bilateral hearing loss and tinnitus as a result.  He 
also believed that he experienced symptoms of peripheral 
neuropathy in his upper and lower extremities within one year 
of his return from Vietnam, and believed were the results of 
exposure to Agent Orange.  He requested that he be provided a 
VA Agent Orange examination. 

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association. 38 U.S.C.A. 
§1116(b)(3).

Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. 
§ 3.309(e). VA's Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 61 Fed. Reg. 414421 (1996).

One of the provisions of the VCAA, provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability that may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2005); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, which have not been secured 
previously.  The RO should obtain any VA 
treatment records, dating from August 
1988 to the present, and associate the 
records with the veteran's claims file.

2.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
the nature and etiology of any current 
bilateral hearing loss and/or tinnitus, 
if found to be present.  All indicated 
tests and studies are to be performed.  

*	Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this 
record review took place should be 
included in the report of the 
examiner.  

*	If current diagnoses of bilateral 
hearing loss and/or tinnitus are 
made, the examiner, based on the 
medical findings and a review of the 
claims folder, should offer an 
opinion as to whether it is at least 
as likely as not (50 percent or 
better) that the veteran's current 
bilateral hearing loss and/or 
tinnitus had its onset within one 
year of the veteran's discharge from 
service or that it is the result of 
service or any inservice exposure to 
noise.  

*	If the examiner is unable to provide 
the requested opinion, the report 
should so state.  Any opinion 
provided should be supported by a 
complete rationale.

3.  The veteran should also be provided a 
VA neurological examination to determine 
the nature and etiology of any peripheral 
neuropathy, to include acute or subacute, 
if found to be present.  All indicated 
tests and studies are to be performed.  

*	Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this 
record review took place should be 
included in the report of the 
physician.  

*	Likewise, if a diagnosis of 
peripheral neuropathy is made, the 
physician, based on the medical 
findings and a review of the claims 
folders, should offer opinions as to 
whether it is at least as likely as 
not (50 percent or better) that the 
veteran's current peripheral 
neuropathy had its onset within one 
year of the veteran's return from 
Vietnam or that it is the result of 
service or any incident therein.  

*	Again, if the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, tinnitus, and peripheral neuropathy 
of the upper and lower extremities.  If 
any of the issues on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

